Citation Nr: 0943057	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-26 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to increased rating for chronic patellofemoral 
syndrome of the right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1973 
and from January 1983 to March 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In July 2008 the Veteran, through his representative, 
withdrew his appeal with respect to the issue of entitlement 
to an increased rating for left knee disability.  Therefore, 
that issue is not before the Board.

In correspondence received in October 2008 the Veteran, 
through his representative, indicated that he no longer 
desired a Board video hearing (or any other type of hearing).

A claim for entitlement to service connection for bilateral 
ankle disability has been raised by Veteran's 
representative's November 2009 written argument.  As this 
claim has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's right 
knee disability has been manifested by complaints of pain and 
functional impairment comparable to limitation of right 
flexion to no less than 127 degrees and full right knee 
extension; recurrent subluxation and lateral instability have 
not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
patellofemoral syndrome of the right knee have not been met 
at any time during the rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in January 2007 and May 2008 the 
Veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  38 U.S.C. § 5103(a); Vazquez-
Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  
Importantly, the Board notes that the Veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Veteran has submitted argument and evidence in 
support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating 
claims such that the essential fairness of the adjudications 
are not affected.

In January 2007 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was 
completed prior to the initial AOJ adjudication of the claim.  
Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  In 
January 2007 and April 2008 the Veteran underwent VA 
examinations that addressed the medical matters presented on 
the merits by this appeal.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they 
included an examination of the Veteran and elicited his 
subjective complaints.  The VA examinations described the 
Veteran's disability on appeal in sufficient detail so that 
the Board is able to fully evaluate the claimed disability.  
The VA examiners made specific findings in accordance with 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In correspondence received in June 2008, the 
Veteran essentially indicated that VA should schedule him for 
a right knee MRI in order to adequately rate his right knee 
disability.  The Board notes, however, that the claims file 
contains right knee VA X-rays, and no medical professional 
has indicated that a right knee MRI is necessary to rate his 
disability on appeal.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining VA examinations with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met, and the Board will 
address the merits of the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.

By rating action in December 2002, service connection for 
right knee disability was established.  The Veteran's right 
knee disability is currently rated as 10 percent disabling.  
His claim for an increased rating for his service-connected 
right knee disability was received in December 2006.

The Veteran's right knee disability has been characterized as 
chronic right knee patellofemoral syndrome, with very mild 
effusion and tenderness.  On VA examination in January 2007, 
the Veteran complained of intermittent right knee pain with 
no recent right knee treatment, other than occasional ice and 
heat.  At the April 2008 VA examination, the Veteran 
indicated that his right knee was getting progressively 
worse, with treatment including medication (NSIADS) and use 
of a knee brace and cane (once a month).  The Veteran 
indicated that he could only stand for 10 minutes and was 
only able to walk half a mile due to pain.  The Veteran 
reported no locking episodes and indicated that he had flare-
ups every 1 to 2 months.  The April 2008 VA examiner noted 
that the Veteran's right knee would sometimes give way upon 
turning, and further indicated that the Veteran's right knee 
had a moderate effect upon the Veteran's ability to exercise 
and play sports.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

As for Diagnostic Code 5257, a 10 percent rating contemplates 
slight knee impairment due to recurrent subluxation or 
lateral instability.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg motion is governed by Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 concerns limitation of leg flexion.  A 
10 percent evaluation is for application where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees, and a 30 
percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent evaluation is for 
application where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is for 
assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who 
has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 9-98.

Range of motion testing of the right knee has included the 
following:  January 2007 VA examination findings of right 
knee flexion of 130 degrees, and right knee extension to 0 
degrees, and April 2008 VA examination findings of right knee 
flexion of 0 to 127 degrees, and right knee extension of 90 
to 0 degrees.

Based on these findings, the criteria are not met for the 
next-higher rating, 20 percent, under Diagnostic Code 5260 or 
5261.  In so finding, the Board has considered additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The January 2007 VA examiner essentially noted that Veteran's 
right knee had no additional loss of range of motion due to 
pain, fatigue, weakness, or incoordination.  While the April 
2008 VA examination findings noted that the Veteran's right 
knee would have some decrease in range of motion due to pain 
(pain was noted at 104 degrees flexion), even considering 
additional functional limitation due to pain, the competent 
findings do not indicate a disability picture comparable to 
having right knee flexion limited to 30 degrees or right knee 
extension limited to 15 degrees, as is necessary in order to 
achieve the next-higher 20 percent evaluation under 
Diagnostic Code 5260 or 5261.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) 
holds that where a claimant who has both limitation of 
flexion and limitation of extension of the same leg, such 
must be rated separately under Diagnostic Codes 5260 and 5261 
to be adequately compensated for functional loss associated 
with injury to the leg.  In the present case, however, the 
medical findings previously discussed do not establish loss 
of right knee flexion or extension to a compensable degree at 
any time during the rating period on appeal.  Based on the 
above findings, separate evaluations pursuant to VAOPGCPREC 
9-2004 are not appropriate.

As for Diagnostic Code 5257, the Board notes that recurrent 
subluxation or lateral instability of the right knee has not 
been shown at any time during the rating period on appeal.  
The January 2007 and April 2008 VA examiners specifically 
noted that there was no right knee joint instability, and 
McMurray's testing was negative.  As such, a rating in excess 
of 10 percent under Diagnostic Code 5257 is not warranted.

Medical records associated with claims file, including April 
2008 VA X-rays, have not revealed arthritis of the right 
knee.  As such, a separate rating for arthritis is not for 
consideration.  VAOPGCPREC 23-97.

Complaints of right knee locking were not made at either the 
January 2007 or April 2008 VA examinations (although the 
Veteran claimed he had right knee locking in a VA Form 9 
received in August 2007 but dated in August 2004), and such 
has not been shown by the objective findings of record.  As 
frequent locking of the right knee with effusion into the 
knee joint has not been shown, a 20 percent evaluation under 
Diagnostic Code 5258 is not for application.  Similarly, as 
the evidence fails to demonstrate malunion of the right tibia 
or fibula, a higher rating is not possible under Diagnostic 
Code 5262.

In sum, the evidence of record reveals a disability picture 
consistent with the 10 percent evaluation assigned for right 
knee disability throughout the applicable rating period on 
appeal.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
addition, the Board acknowledges that the Veteran is 
competent to give evidence about what he observes or 
experiences; for example, he is competent to report that he 
experiences certain symptoms, such as pain in his right knee.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran to be credible in his reports of the 
symptoms he experiences.  However, as with the medical 
evidence of record, the Veteran's account of his 
symptomatology describes a rating consistent with the 10 
percent ratings he is currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected right knee 
disability is not so unusual or exceptional in nature as to 
render his schedular rating inadequate.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
codes that have specifically contemplated the level of 
occupational impairment caused by his right knee disability.  
The evidence does not reflect that the Veteran's right knee 
disability, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for chronic patellofemoral 
syndrome of the right knee is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


